Title: To George Washington from Nathaniel Gorham, 5 July 1788
From: Gorham, Nathaniel
To: Washington, George



Sir
Boston July 5th 1788

It is with the most sincere pleasure that I congratulate you on the adoption of the Constitution by Virginia—This great event affords the most sincere and heart-felt pleasure to all ranks of People here—The importance of that State is fully understood and our anxiety was in proportion—the business I now look upon to be compleat & that every thing will go on harmoniously & with good will—The temper of the People in this State is truly Federal—the late elections have fully evinced this—The Legislature and Executive being fill’d with federalists—I have a very general knowledge of characters throughout this State and can confidently assert that there has never been since the revolution so peaceable and quiet a temper pervading the State as at the present moment—Industry & frugallity is allso very prevalent & increasing—I please myself Sir with the idea of soon seing you at the head of the American Government—and in the mean time remain very respectfully your most Obedient & Hume Servt

Nathaniel Gorham

